UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-7248


DEMOND ANTOINE WHITE,

                   Plaintiff - Appellant,

             v.

GEORGE SCHAEFER, JR. III; NICOLE E. JANICKI, Detective, NPD (31043);
CHRISTOPHER W. ROCCIO, Detective, NPD (29301); MUNICIPALITY CITY
OF NORFOLK, City of Norfolk, VA; THE NORFOLK POLICE DEPARTMENT,
Norfolk Police Department; JESSICA SCHECK, Norfolk Deputy Clerk; SARAH
SOSA, Norfolk Deputy Clerk; KIMBERLY HUTSON, City of Norfolk Magistrate;
PHILIP G. EVANS, Deputy Commonwealth Attorney; KATHERINE D. CURRIN,
Court Appointed Attorney; JOHN DOYLE, Circuit Court Judge; JERRAULD
JONES, Circuit Court Judge; JOSEPH MIGLIOZZI, Circuit Court Judge; JOHN
DOE, (Rink); JOHN DOE, (Lightfoot); JOHN DOE, (Martin); ADAM
CRYDERMAN, Detective, Norfolk Police Department; MICHAEL COSCOA,
Detective, Norfolk Police Department; ROMAN C. SANTA DOMINGO, Detective,
Norfolk Police Department; THERESE C. MOYNIHAM, Forensic Scientist; DON
MICHAEL CUNNIS, Forensic Scientist; JOHN DOE, (West) Sheriff at Norfolk City
Jail; MARY JANE HALL, Circuit Court Judge; ERICA WILLIAMS, Sheriff at
Norfolk City Jail; JOHN DOE, (Middleton) Sheriff at Norfolk City Jail;
EMMANUEL V. ZABLAN, Detective, Norfolk Police Department; STEVAN J.
HAGG, Detective, Norfolk Police Department; JOSE RAMON OYOLA, Detective,
Norfolk Police Department,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:21-cv-00164-LO-IDD)


Submitted: January 20, 2022                                Decided: January 25, 2022
Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demond Antoine White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Demond Antoine White appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order and deny White’s motion

to assign counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3